—Order, Supreme Court, Bronx County (Lottie Wilkins, J.), entered July 9, 1998, which granted defendants’ motion for summary *31judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, a New York City police officer, brought this action to recover pursuant to General Municipal Law § 205-e and on a common law negligence theory for injuries he sustained in premises owned by defendants when, in the course of his official duties, he fell within an apartment located on defendants’ premises while attempting to apprehend a criminal suspect who was fleeing the premises through a window without bars. Under the circumstances at bar, however, neither the alleged violations of the New York City Health Code and Administrative Code of the City of New York concerning the obligation to advise tenants of the option to have the owner install window guards (24 RCNY 12-02, 12-03, 131.15; Administrative Code § 17-123), nor the owner’s obligation to secure its premises from intruders (Administrative Code §§ 27-127, 27-128) are sufficient predicates for imposition of section 205-e liability. Plaintiff did not fall from an unguarded window and was not assaulted by an assailant who may have unlawfully gained access to the building due to the failure to secure its doors". Plaintiffs injuries were sustained while attempting to prevent the suspect from fleeing. Even under the liberal causation standards applicable under section 205-e (see, O’Connell v Kavanagh, 231 AD2d 29, 30), the causal connections between the absence of window guards and locked doors, on the one hand, and plaintiffs injuries, on the other, are too remote for the imposition of liability. Although a question of fact exists as to whether the suspect was an intruder or was lawfully on the premises (see, Carmen P. v PS&S Realty Corp., 259 AD2d 386, 388), the negligence cause of action, also predicated upon unlocked doors and an unguarded window, like the section 205-e claim, was properly dismissed on proximate cause grounds. Concur — Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.